CALLISTER and CROCKETT, Justices
(dissenting).
We are not persuaded that there is any ambiguity in the Cox Decree in providing that a user has a “maximum and a minimum” right. That phrase should require no further explanation. But in view of the controversy here involved, it seems appropriate to make this observation: it means that a user such as Salina Creek, which has a “maximum and a minimum” right, is entitled to use its minimum right before subsequent appropriators having either “maximum-minimum” rights, or one-flow rights, are satisfied. However, after the minimum rights of the subsequent maximum-minimum right holders, and the requirements of the subsequent one-flow right holders are met, then prior appropriators such as Salina Creek have the right to use water above their minimum right until their maximum is reached. This interpretation is made even more clear by the fact that the provision from page 230 of the Cox Decree, quoted in the main opinion, is at the conclusion of the decree, after all water rights have been allocated.